     Case: 1:18-cv-00769-DRC Doc #: 13 Filed: 01/22/19 Page: 1 of 21 PAGEID #: 85




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF OHIO
                                  WESTERN DIVISION

VERITAS INDEPENDENT PARTNERS, LLC, :

               Plaintiff,                           :       Case No. 1:18-cv-769

v.                                                  :       Judge Barrett

THE OHIO NATIONAL LIFE
INSURANCE COMPANY, et al.,                          :

               Defendants.                          :

               MOTION OF DEFENDANTS FOR SUMMARY JUDGMENT

        Pursuant to Rule 56 of the Federal Rules of Civil Procedure, Defendants The Ohio

National Life Insurance Company (“ONLIC”), Ohio National Life Assurance Corporation

(“ONLAC”), Ohio National Equities, Inc. (“ONEQ”), and Ohio National Financial Services, Inc.

(“ONFS”) (collectively, the “ON Defendants”) move for summary judgment on all of named

Plaintiff Veritas Independent Partners, LLC’s (“Veritas”) claims. The basis for this Motion is set

forth in the attached Memorandum in Support.

                                                    Respectfully submitted,

                                                    /s/ Marion H. Little, Jr.
                                                    Marion H. Little, Jr. (0042679)
                                                    Trial Counsel
                                                    Christopher J. Hogan (0079829)
                                                    ZEIGER, TIGGES & LITTLE LLP
                                                    3500 Huntington Center
                                                    41 South High Street
                                                    Columbus, Ohio 43215
                                                    (614) 365-9900
                                                    (Fax) (614) 365-7900
                                                    little@litohio.com
                                                    hogan@litohio.com

                                                    Attorneys for Defendants
     Case: 1:18-cv-00769-DRC Doc #: 13 Filed: 01/22/19 Page: 2 of 21 PAGEID #: 86




                                MEMORANDUM IN SUPPORT

I.                                     INTRODUCTION

               “Trail commissions will continue to be paid to broker dealer of
               record [a] while the Selling Agreement remains in force and [b]
               will be paid on a particular contract [individual annuity] until the
               contract is surrendered or annuitized.”

                                       [Exh. A-1 (Veritas Selling Agreement), at 14 (emphasis
                                       and brackets added).]

        The singular issue presented by Veritas’ Complaint is this: Under the terms of a 2014

Selling Agreement (the “Selling Agreement”) between ONLIC, ONLAC, ONEQ (the “ON

Contracting Parties”) and Veritas, were the ON Contracting Parties required to continue paying

trail commissions to Veritas as to individual, variable annuity products—like the specific product

identified in Veritas’ complaint—following termination of the Selling Agreement?              As the

above-quoted and dispositive contractual language makes clear, the answer is clearly no.

        Such language unequivocally establishes that the termination of the Selling Agreement

also terminated any obligation of the ON Contracting Parties to continue paying trail

commissions as to individual variable annuity products. The use of the conjunction “and” is

critical, and plainly reflects that the subject trail commissions are only payable if both the Selling

Agreement is in force and the pertinent annuity contract has not been surrendered or annuitized.

In other words, both temporal clauses—that the Selling Agreement remain in force and that a

particular annuity contract has not been surrendered or annuitized—impose joint conditions on

the payment of trail commissions.

        Hence, if a particular individual annuity contract has not been annuitized or surrendered,

but the Selling Agreement is no longer in force, then no obligation to continue paying trail

commissions exists. Likewise, if a particular individual annuity contract has been surrendered or




                                                  1
   Case: 1:18-cv-00769-DRC Doc #: 13 Filed: 01/22/19 Page: 3 of 21 PAGEID #: 87




annuitized, even though the Selling Agreement remains in force, no obligation to continue

paying trail commissions exists.

       That simply makes sense, and no other plausible interpretation, which gives effect to all

of the contractual language and the plain and ordinary meaning of the conjunction “and,” exists.

See, e.g., Mass. Mut. Life Ins. Co. v. Jefferson, 104 S.W.3d 13, 21 (Tenn. Ct. App. 2002)

(describing “and” as a “coordinating conjunction” and citing Black's Law Dictionary as

“defining ‘and’ as a ‘conjunction connecting words or phrases expressing the idea that the latter

is to be added to or taken along with the first’”) (emphasis added).

       Yet, as the basis for each of its claims, Veritas proffers a contrary “interpretation.” It

asserts that, irrespective of their termination of the Selling Agreement, the ON Contracting

Parties remain obligated to continue paying trail commissions as to individual variable annuity

contracts (Veritas focuses on one specific type of such contracts) so long as those contracts have

not been surrendered or annuitized.        But, that interpretation would, if accepted, render

meaningless the first clause preceding the “and” conjunction; i.e., that the Selling Agreement

must remain “in force”—language that is notably absent from other contractual commission

language relating to other products (i.e., group variable annuities) not at issue in Veritas’

Complaint (and as to which the ON Contracting Parties have stated their intent to continue

making payments, consistent with the contractual terms). It, therefore, runs headlong into well-

established Ohio Supreme Court precedent.

       Indeed, such an interpretation, “‘is neither acceptable nor desirable under the normal

rules of contract construction.’” State v. Bethel, 110 Ohio St. 3d 416, 424 (2006). To the

contrary, where there is only one interpretation that gives effect to all contractual language, there

is no ambiguity and the contract must be enforced so as to give effect to all of its terms. Id.




                                                 2
    Case: 1:18-cv-00769-DRC Doc #: 13 Filed: 01/22/19 Page: 4 of 21 PAGEID #: 88




(finding contractual language plain and unambiguous because, “[g]iven the clear language [at

issue], and the need to ensure that the paragraph is not rendered meaningless, the agreement

before us is subject to only one reasonable interpretation.”) (emphasis added).

         The same is true here.           The controlling language in the pertinent and controlling

commission schedule to the Selling Agreement, quoted above, makes clear that the termination

of the Selling Agreement is one of two events that terminates the ON Contracting Parties’

obligation to continue paying trail commissions for individual variable annuities to Veritas. As a

result, the ON Contracting Parties’ decision to cease paying such commissions upon the effective

date of the Selling Agreement’s termination was consistent with and specifically authorized by

the Selling Agreement; and it was not a breach of the Selling Agreement for them to do so—as a

matter of law.

         Therefore, all of Veritas’ claims—including its claim for tortious interference against

ONFS (a non-party to the Selling Agreement)—necessarily fail because they are premised on the

ON Contracting Parties’ same alleged breach of the Selling Agreement. Veritas may wish that it

had negotiated a different deal. But, it cannot manufacture a “breach” of contract based on a

facially illogical and untenable interpretation of the language to which it actually agreed.

         The instant Motion should be granted and Defendants should be awarded summary

judgment in their favor on all claims.1




1
          Even though Veritas purports to bring this case as a putative class action, the Court may properly consider
and rule upon the instant Motion, prior to any proceedings relating to class certification. That is because “[i]t is
reasonable for a district court to consider a motion for summary judgment before reaching a motion for class
certification when resolution of the former is likely to prevent ‘needless and costly further litigation.’” Candaay v.
Kelley, 1994 U.S. App. LEXIS 29186, *24 (6th Cir. Oct. 14, 1994). This matter presents a quintessential case for
“accelerated summary judgment procedure’ to winnow out substantively deficient class actions, prior to class
certification ….” Thomas v. Moore USA, Inc., 194 F.R.D. 595, 603 (S.D. Ohio 1999).



                                                          3
      Case: 1:18-cv-00769-DRC Doc #: 13 Filed: 01/22/19 Page: 5 of 21 PAGEID #: 89




II.                            PERTINENT UNDISPUTED FACTS

         A.      Overview Of The Parties And The Veritas Selling Agreement.

         By way of background, Defendants ONLIC and ONLAC are insurance companies that,

among other things, offer for sale various insurance-related products, including life insurance.

[Exh. A, Declaration of Thomas DeGaetano (“DeGaetano Dec.”).] Previously, ONLIC also

offered and sold individual variable annuities. [Id. ¶ 3.] Variable annuities are annuities that

include assets maintained in securities sub-accounts. [Id.]

         In order to make their products available to a wide customer base, ONLIC and ONLAC,

along with ONEQ, have historically entered into “selling agreements” with third-party broker-

dealers unaffiliated with Defendants—including Veritas. [Id. ¶ 4.] Such agreements authorized

the contracting broker-dealers, including Veritas, to offer and sell various products created by

ONLIC and ONLAC, including individual variable annuities. [Id.]

         At issue in this case is a specific Selling Agreement dated August 25, 2014, and executed

by Veritas and the ON Contracting Defendants. [Exh. A-1 (the “Selling Agreement”); Compl. ¶

12.] By its express terms and through various addenda and supplements thereto, the Selling

Agreement authorized Veritas (through its registered representatives) to sell various products,

including individual variable annuities, such as ONLIC’s ONcore variable annuities with an

optional Guaranteed Minimum Income Benefit Rider (the “GMIB Annuities”)—the specific

product at issue in Veritas’ Complaint. [DeGaetano Dec.; Selling Agreement 13-17; Compl. ¶¶

14-16, 28-30.]2


2
         ONEQ—a broker-dealer registered with the Financial Industry Regulatory Authority—was made a party to
the Selling Agreement for regulatory reasons. [DeGaetano Dec. ¶ 6.] That is because the Selling Agreement
authorized the sale of variable products, which are regulated as securities. [Id.] However, the individual annuities
at issue were sold by ONLIC. [Id.] The premiums paid for purchase of such annuities went to ONLIC. [Id.] And,
commissions owed to broker-dealers based on such annuities, pursuant to the terms of the Selling Agreements, were
paid by ONLIC. [Id.]



                                                         4
    Case: 1:18-cv-00769-DRC Doc #: 13 Filed: 01/22/19 Page: 6 of 21 PAGEID #: 90




        In addition and as discussed further below, the Selling Agreement included and expressly

incorporated multiple Schedules of Commissions that, among other things, reflected the amounts

and manner of commission payments that would be paid directly to Veritas for its sale of various

Ohio National products. [Selling Agreement, at 2 § 9.]3 Those schedules included an “ONcore

Commission Schedule,” which specifically applied to and covered the sale of the GMIB

Annuities at issue via Veritas’ Complaint. Based on the ONcore Commission Schedule, one

commission option provided to Veritas for GMIB Annuities was the payment of so-called “trail”

commissions. [Selling Agreement, at 13-17.]

        B.       The ON Contracting Parties’ Termination Of The Selling Agreement,
                 Consistent With The Agreement’s Terms.

        The Selling Agreement contained a specific provision governing the termination thereof.

It stated, in full:

                 This Agreement may be terminated at the option of any party upon
                 sixty (60) days written notice to the other parties, or without notice
                 at the option of any party hereto upon a material breach by any part
                 of the covenants and terms of this Agreement.

                                            [Selling Agreement, at 3-4 § 20 (emphasis added).]

Thus, all parties to the Agreement were empowered to terminate the Selling Agreement, even in

the absence of a material breach, by merely giving 60-days’ advance written notice thereof to the

other parties.

        Here, the ON Contracting Parties exercised their right to do so by providing a notice of

termination, dated September 21, 2018, to Veritas at the address listed in the Selling Agreement.

[Exh. A-2 (9/21/18 Termination Letter); Selling Agreement, at 4 § 21.] Via that letter, the ON


3
         Notably, Veritas only attached certain, selective supplements/addenda to the Selling Agreement as exhibits
to its Complaint. A copy of the Selling Agreement, including all pertinent supplements and addenda (with Bates
numbers added for ease of review), is attached to this Motion as Exhibit A-1. All page number references to the
Selling Agreement, unless otherwise noted, refer to the added Bates numbers.


                                                        5
   Case: 1:18-cv-00769-DRC Doc #: 13 Filed: 01/22/19 Page: 7 of 21 PAGEID #: 91




Contracting Parties expressly notified Veritas that they were terminating the Selling Agreement

effective December 12, 2018—well over 60 days after such notice was provided. [Exh. A-2.]

       Via the Termination Letter, the ON Contracting Parties further advised Veritas that upon

termination of the Selling Agreement, the payment of individual annuity trail commissions

(including GMIB Annuities) would cease; but the payment of, inter alia, group variable annuity

trail compensation would continue, subject to the terms of the Selling Agreement. [Id.] This

difference, as discussed below, is because of the different language contained in the commission

supplements for those respective products.

       Also on September 21, 2018, and without any contractual obligation to do so, the ON

Contracting Parties—via a separate letter—offered to allow Veritas continued access to the

customer information and the ability to service customers.     [Exh. A-3.] As stated in that letter,

as long as Veritas complied with the law and regulations as they relate to insurance and broker-

dealer obligations, and complied with privacy regulations, the ON Contracting Parties would

agree, among other things, to continue to provide Veritas with customer information and allow

its registered representatives to continue to service the customers’ contracts.   [Id.]

       Based on the ON Contracting Parties’ provision of proper notice of termination, and

consistent with the above-quoted contractual language, the Selling Agreement was, therefore,

terminated effective as of December 12, 2018.

       C.      The Controlling Commission Payment Language Is Contained In The
               Pertinent Commission Supplements To The Selling Agreements—Language
               That Is Different As To Different Products.

       As it relates to the payment of commissions (and, specifically, trail commissions), both

before and after termination of the Selling Agreement, the pertinent and controlling language is




                                                 6
   Case: 1:18-cv-00769-DRC Doc #: 13 Filed: 01/22/19 Page: 8 of 21 PAGEID #: 92




found in the commission supplements to the Selling Agreement. This is made clear in Section 9

of the Selling Agreement, which states that:

               Commissions payable in connection with the Contracts [sold by
               Veritas] shall be paid to BD [Veritas], or its affiliated insurance
               agency, according to the Commissions Schedule(s) relating to this
               Agreement as they may be amended from time to time and in effect
               at the time the Contract Payments are received by ONL. ONL
               reserves the right to revise the Commission Schedules at any time
               upon at least thirty (30) days prior written notice to BD. ONL also
               reserves the right to adjust the compensation payable on sales of
               ONL products that replace existing ONL contracts and offset
               future compensation payable to BD against any compensation to
               be returned to ONL by BD. Compensation to the BD’s
               Representatives for Contracts solicited by the Representatives for
               Contracts solicited by the Representatives and issued by ONL will
               be governed by an agreement between BD and its Representatives
               and its payment will be the BD’s responsibility. In those states
               where express assignment of commissions is required, BD hereby
               assigns its Representatives’ commissions to its affiliated insurance
               agency for those states.

               BD will not pay any compensation to a Representative licensed
               pursuant to this Agreement until such Representative is authorized
               to receive such compensation under applicable state law.

               The terms of compensation shall survive this Agreement unless the
               Agreement is terminated for cause by ONL, provided that BD
               remains a broker-dealer in good standing with FINRA and other
               state and federal regulatory agencies and that BD remains the
               broker-dealer of record for the account.

                                       [Selling Agreement, at 2 § 9.]

       To be sure, this clause provides for survival of the “terms” of compensation absent a “for-

cause” termination of the Selling Agreement. [Id. (emphasis added).] But, the same provision

also makes clear that such “terms” are supplied by the pertinent commission supplements. Thus,

the pertinent commission supplements contain the controlling language for purposes of the

Court’s analysis of Veritas’ claims.




                                                 7
   Case: 1:18-cv-00769-DRC Doc #: 13 Filed: 01/22/19 Page: 9 of 21 PAGEID #: 93




               1.      The ONCore Commission Schedule Language Specifically Provides
                       For Termination Of Trail Commission Payments Upon Termination
                       Of The Selling Agreement.

       As to individual variable annuities generally, and as to the GMIB Annuities specifically

at issue in this case, as Veritas readily admits, the controlling “terms” regarding payment of trail

commissions are found in the ONcore Commission Schedule. [See Compl. ¶¶ 29-30.] Indeed,

Veritas attached a copy of such schedule as Exhibit B to its Complaint. [Compl. ¶¶ 24-30;

Selling Agreement, at 13-17.]

       Aside from describing certain chargebacks applicable upon the death of an annuitant and

the method for calculating trails, the ONcore Commission Schedule specifically stated the

following as to the payment of trail commissions for individual variable annuities (including the

GMIB Annuities):

               Trail commissions will continue to be paid to broker dealer of
               record while the Selling Agreement remains in force and will be
               paid on a particular contract until the contract is surrendered or
               annuitized.

                                      [Selling Agreement, at 14-17 (emphasis added).]

       On its face, this language plainly indicates that trail commissions will be paid on

particular individual variable annuity contracts that have not been surrendered or annuitized so

long as the Selling Agreement remains in force. A contrary interpretation that would mandate

the payment of trail commissions as to in-force individual annuity contracts even after

termination of the Selling Agreement would, quite simply, render the above-quoted and

highlighted phrase superfluous, and therefore, a nullity.




                                                 8
  Case: 1:18-cv-00769-DRC Doc #: 13 Filed: 01/22/19 Page: 10 of 21 PAGEID #: 94




               2.      In Contrast To ONcore Commission Schedule Language, The “Group
                       Variable” Annuity Commission Schedule To The Selling Agreement
                       Contains Different Language That Makes Clear The Commission
                       Payments As To Those Types Of Contracts May Continue Following
                       Termination Of The Selling Agreement.

       In stark contrast to the ONcore Commission Schedule is the Group Variable Annuity

Addendum and Commission Schedule, which was also incorporated as part of the Selling

Agreement—although notably not included as part of the exhibits attached to Veritas’

Complaint. [Selling Agreement, at 20-22.] As to that type of group product, the pertinent

Commission Schedule states that:

               Trail Commissions are paid quarterly and are calculated on the
               average monthly contract balance during the quarter as long as the
               Contract remains in effect and a duly appointed Representative of
               BD is servicing the contract to Ohio National’s satisfaction.

                                      [Id. at 22, n.3 (emphasis added).]

       Tellingly, this provision says nothing about the Selling Agreement remaining “in force.”

Rather, the only limitations imposed upon the continued payment of trail commissions for Group

Variable Annuities are: (1) the continued effectiveness of the group annuity contract at issue;

and (2) a duly appointed representative of Veritas continuing to satisfactorily service that

contract.

       Such language shows that the contracting parties, including Veritas, knew how to craft

trail commission payment terms that were not conditioned upon the Selling Agreement remaining

“in force”—terms the ON Contracting Parties intend to honor, as stated in their September 21,

2018 letter. [Exh. A-2.] The use of different language regarding the conditions for payment of

individual variable annuity trails, including as to the at-issue GMIB Annuities, can, thus, only be

viewed as a distinction with a clear (and intentional) difference.




                                                 9
   Case: 1:18-cv-00769-DRC Doc #: 13 Filed: 01/22/19 Page: 11 of 21 PAGEID #: 95




                3.     All Of Veritas’ Claims Are Based On The Same Alleged Predicate:
                       The ON Contracting Parties’ “Breach” Of The Selling Agreement By
                       Terminating The Payment Of Trail Commissions For GMIB
                       Annuities Upon Termination Of The Selling Agreement.

         Against this backdrop, Veritas asserts several “claims” against Defendants. But, each

claim is specifically premised on the same alleged predicate:          that the ON Contracting

Defendants are contractually obligated to continue paying trail commissions for individual

variable annuities (specifically, GMIB Annuities) following termination of the Selling

Agreement. Thus, a ruling that the ON Contracting Parties have not breached the Selling

Agreement would be dispositive of all claims.

         For example, in Count I, Veritas merely seeks declaratory relief that Defendants are

obligated to continue paying trail commissions on all “Contracts”—defined as GMIB

Annuities—until they are surrendered or annuitized, even when the Selling Agreement is not in

force. [Compl. ¶¶ 14, 67-68.] In Count II, Veritas accuses the ON Contracting Parties of

breaching the Selling Agreement by refusing to pay trail commissions on GMIB annuities after

their termination of the Selling Agreement became effective. [Id. ¶¶ 72-75.]

         In Count IV, Veritas asserts a tortious interference claim against ONFS, as the parent

company of ONLIC. [Id. ¶ 8.] However, the basis for such claim, as framed by Veritas, is

limited to its allegation that ONFS “caused the other Ohio National Defendants to breach their

obligations under the Sellling Agreement to Veritas ….” [Id. ¶ 84 (emphasis added).] Thus, if

the ON Contracting Parties did not breach the Selling Agreement, then Count IV necessarily

fails.

         Finally, in Count III, Veritas asserts a separate claim or cause of action labeled

“Injunctive Relief.” But, injunctive relief is a remedy; not a claim. See AFS Logistics, L.L.C. v.

Cochran, 2017 U.S. Dist. LEXIS 119798, *23-24 (M.D. Tenn., July 31, 2017) (“It is unclear why



                                                10
    Case: 1:18-cv-00769-DRC Doc #: 13 Filed: 01/22/19 Page: 12 of 21 PAGEID #: 96




Plaintiff has listed ‘Injunctive Relief’ as a count in the amended complaint, as injunctive relief is,

as the term suggests, a remedy and not a cause of action. … Count VII must be dismissed

because a form of relief cannot state a cause of action upon which relief may be granted”).4 The

availability of such relief hinges on a viable, underlying cause of action. Id. But, here, since all

of Veritas claims’ are premised on an alleged breach of the Selling Agreement by the ON

Contracting Parties, the absence of such a breach necessarily precludes the issuance of injunctive

relief.

III.                                    LAW AND ARGUMENT

          As made clear above, the controlling “terms” of compensation, and specifically the

payment of trail commissions, applicable to individual variable annuities including the GMIB

Annuities, are set forth in the ONcore Commission Schedule. To reiterate, those terms are:

“Trail commissions will continue to be paid to broker dealer of record [a] while the Selling

Agreement remains in force and [b] will be paid on a particular contract until the contract is

surrendered or annuitized.” [Selling Agreement, at 14-17 (emphasis and brackets added).] The

Court’s role is, thus, to determine whether or not these terms required the ON Contracting Parties

to continue paying trail commissions on individual variable annuities, such as the GMIB

Annuities, to Veritas following the termination of the Selling Agreement. The answer is clearly

no.

          In making this determination, the Court should be guided by several, well-settled

principles of contract law. First, the interpretation of a written contract is a matter of law for the

Court to decide, and the Court is charged with applying the plain and unambiguous language of


4
          Citing Cronin v. Bank of Am., 2013 WL 2626739, *6 (E.D. Mich. June 11, 2013) ("In Count III, [plaintiff]
requests injunctive relief. This claim must be dismissed because injunctive relief is a remedy, not a cause of
action."); Tann v. Chase Home Fin., L.L.C., 2011 WL 3799841, *10 (E.D. Mich. Aug. 26, 2011) ("[P]laintiff cannot
seek an injunction as a stand-alone cause of action; it is only available as an equitable remedy.").


                                                       11
    Case: 1:18-cv-00769-DRC Doc #: 13 Filed: 01/22/19 Page: 13 of 21 PAGEID #: 97




the contract.     Alexander v. Buckeye Pipeline Co., 53 Ohio St. 2d 241, Syll. ¶ 1 (1978)

(superseded by statute on other grounds).5

        Second, the intent of the parties to a contract is presumed to reside in the language they

chose to employ in the agreement—language which must be applied and enforced “according to

its plain, ordinary, and common meaning.” Schaeffer v. First Merit Bank, N.A., 186 Ohio App.

3d 173, 180 (9th Dist. 2009). “Where the contractual terms are unambiguous, a court cannot

create a new contract by finding an intent not expressed in the clear language of the contract.”

Time Warner Entm't Co., LP v. Kleese-Beshara-Kleese, 2009 Ohio App. LEXIS 5626, *9 (Ohio

App. 11th Dist., Dec. 18, 2009).

        As this Court, itself, has aptly summarized:

                 Construction of a written contract is a matter of law to be
                 determined by the court. As a general rule, contracts should be
                 construed so as to give effect to the intention of the parties. In
                 construing a contract, a court must give meaning to every
                 paragraph, clause, phrase, and word, omitting nothing as
                 meaningless, or surplusage and must consider the subject matter,
                 nature, and purpose of the agreement.

                                            [Walmed Pharm., Ltd., LLC v. Hi-Tech Pharmacal Co.,
                                            2010 U.S. Dist. LEXIS 40598, *8 (S.D. Ohio Apr. 26, 2010
                                            (Barrett, J.) (emphasis added).]

        Consistent with these basic principles, and for multiple reasons, the plain and

unambiguous language of the ONcore Commission Schedule makes clear that the ON

Contracting Parties’ obligation to pay trail commissions on individual variable annuities,

including the GMIB Annuities, ended with the termination of the Selling Agreement. Thus, as a

matter of law, the ON Contracting Parties did not breach the Selling Agreement by discontinuing




5
         The Selling Agreement specifically states that it shall be “construed in accordance with the laws of Ohio.”
[Selling Agreement, at 4 § 22.] Veritas does not dispute that Ohio law applies. Rather, it specifically cited this
choice of law in its Complaint. [Compl. ¶ 13.]


                                                        12
  Case: 1:18-cv-00769-DRC Doc #: 13 Filed: 01/22/19 Page: 14 of 21 PAGEID #: 98




such payments upon the effective date of the agreement’s termination, and all of Veritas’ claims

necessarily fail.

        A.      Use Of The Conjunction “And” Makes Clear That Two Conditions Must Be
                Satisfied For Payment Of Trail Commissions Under The ONcore
                Commission Schedule: The Selling Agreement Must Be In Force And The
                Particular Annuity At Issue Must Not Have Been Surrendered Or
                Annuitized.

        On its face, the above-quoted ONcore Commission Schedule trail commission payment

provision contains two temporal clauses joined by the conjunction “and”:           (1) the Selling

Agreement must be in force and (2) the particular annuity contract at issue must not have been

surrendered or annuitized.    That means for such commissions to be payable, the Selling

Agreement must first be in force. See Corporate Fin., Inc. v. Principal Life Ins. Co., 461 F.

Supp. 2d 1274, 1286 (S.D. Fla. 2006) (holding that provision stating that commissions will be

paid “while this agreement is in force” means that “the obligation to pay commissions … ceases

when the agreement terminated”).       But, even if the Selling Agreement is in force, trail

commissions are payable only if the particular annuity or “contract” at issue has not been

annuitized or surrendered. Hence, if either one of these conditions is not satisfied, then no trail

commissions are payable.

        This plain reading is confirmed by case law recognizing the ordinary usage and meaning

of the conjunction “and.” For example, in Cargill Meat Sols. Corp. v. Premium Beef Feeders,

LLC, 168 F. Supp. 3d 1334, 1343 (D. Kan. 2016), the court held that the following contractual

provision obligated Cargill to both determine and implement risk management strategies: “The

Parties agree that Cargill will be solely responsible for determining and implementing any risk

management (i.e. hedging) strategies for the Cattle on feed with the Feedlot Vendor, and the

grain associated with feeding the Cattle.” Id. (emphasis added).




                                                13
   Case: 1:18-cv-00769-DRC Doc #: 13 Filed: 01/22/19 Page: 15 of 21 PAGEID #: 99




        In so holding, the court rejected Cargill’s proffered construction that it would have been

justified in not implementing any risk management strategies if it determined that none were

required. Id. As the court noted, “[t]his reading ignores the word ‘and.’ Use of the word ‘and’ is

significant. Cargill's interpretation makes the implementation of risk management strategies

dependent on a prior determination. But ‘and’ does not denote dependence. Rather, it is a

coordinating conjunction used to link independent ideas. In this context, Cargill had a

responsibility both to determine and implement any risk management strategies.” Id.

        So, too, in Vannatta v. Vannatta, 2012 Va. App. LEXIS 366, at *16 (Va. Ct. App., Nov.

20, 2012), the court recognized that the use of the “coordinating” conjunction “and” in a

contractual provision “signifies that the words [before and after] are of equal rank and should be

read together.” And, in Mass. Mut. Life Ins. Co. v. Jefferson, 104 S.W.3d 13, 21 (Tenn. Ct.

App. 2002), the court looked to Black’s Law Dictionary in defining “and” as a “conjunction

connecting words or phrases expressing the idea that the latter is to be added to or taken along

with the first.”

        So, too, here. The use of the coordinating conjunction “and” in the ONcore Commission

Schedule plainly denotes that the clauses preceding and succeeding the term express joint

conditions that must both exist in order for trail commissions to be payable. As a result, either

the termination of the Selling Agreement, as occurred here, or the surrender or annuitization of a

particular GMIB (or other individual variable) Annuity was sufficient to relieve the ON

Contracting Parties of any obligation to continue paying trail commissions. Accordingly, the ON

Contracting Parties did not breach the Selling Agreement.




                                                14
  Case: 1:18-cv-00769-DRC Doc #: 13 Filed: 01/22/19 Page: 16 of 21 PAGEID #: 100




       B.      The Use Of Different Language In A Different Supplement For A Different,
               Group Product Available To Be Sold Per The Selling Agreement Further
               Demonstrates That The Inclusion Of The “In Force” Requirement In The
               ONcore Commission Supplement Was Intentional.

       This conclusion is confirmed by the existence of trail commission payment language in

the Group Variable Annuity Addendum and Commission Schedule that makes clear the

continued effectiveness of the Selling Agreement is not a condition to the payment of trail

commissions for that product. The existence of such language in one portion of the parties’

contract demonstrates that they knew how to craft language that would provide for the payment

of trail commissions after termination of the Selling Agreement. The fact that they did not use

such language (and, instead, used different language) in the ONcore Commission Supplement,

thus, must have been intentional and reinforces the plain meaning of the language used in that

supplement, as discussed above.

       Ohio case law makes this clear. On point is Nour v. Shawar, 2014 Ohio App. LEXIS

2951, *4-11 (10th Dist., July 8, 2014).       There, the court held that the contracting parties’

inclusion of an express reference to attorneys’ fees in one indemnification provision, coupled

with the exclusion of such a reference in another indemnification provision, reflected their clear

intent that no fee award was available under the latter provision. In so holding, the court applied

the basic rule of expressio unius est exclusion alterius in recognizing that:

               A rule of construction appears applicable: “expressio unius est
               exclusio alterius, or the expression of one thing implies the
               exclusion of another thing ...” ... “[One section] demonstrates that
               the drafters of this contract knew how to include language that
               would include attorney fees within ‘Claims’ subject to
               indemnification with respect to the seller. The absence of such
               language in a parallel provision relating to purchaser
               indemnification exhibits an intention that a reciprocal obligation
               does not exist. ...

               The parties in this case knew how to draft an indemnification



                                                 15
  Case: 1:18-cv-00769-DRC Doc #: 13 Filed: 01/22/19 Page: 17 of 21 PAGEID #: 101




               provision that included recovery of “reasonable counsel fees.” The
               parties expressly provided that Shawar could recover such fees
               from Nour when they added a second sentence to section 11.1.
               Under Continental Tire, the omission from Section 11.2 of the
               second sentence regarding counsel fees must mean that Nour is not
               entitled to indemnification for such fees. When we consider the
               two indemnification provisions in the sublease together, the only
               reasonable interpretation of Section 11.2 is that Nour does not have
               the right of indemnity for “reasonable counsel fees.” Had the
               parties so intended, they would have added a second sentence to
               Section 11.2.

               Nour asks this court to interpret the language of Section 11.2 in
               isolation and to determine the scope of his right to indemnification
               without reference to the corresponding indemnity provision in
               Section 11.1. However, this court has emphatically stated that
               “contracts must be read as a whole, and individual provisions must
               not be read in isolation.” ... If the parties intended the phrase
               “all claims, expenses, liabilities, and causes of action arising from
               … (iv) the breach by Shiwar” to include indemnity for “counsel
               fees,” as Nour contends, then there would have been no reason for
               the parties to add a second sentence to Section 11.1. In other
               words, if we adopt Nour's construction of Section 11.2, the second
               sentence of Section 11.1 is meaningless. ... The only reasonable
               construction of the sublease that gives meaning to the second
               sentence of Section 11.1 is a construction that precludes
               indemnification for Nour's attorney fees. …

                                     [Id. (emphasis added).]

       In a similar context, the court in Cont'l Tire N. Am. v. Titan Tire Corp., 2010 Ohio App.

LEXIS 1138, *24-27 (6th Dist., March 31, 2010), held that the inclusion of certain language in

one clause meant that its exclusion from another, similar clause must have been intentional.

Specifically, in language quoted in Nour, supra, it recognized that one section “demonstrates that

the drafters of this contract knew how to include language that would include attorney fees

within ‘Claims’ subject to indemnification with respect to the seller. The absence of such

language in a parallel provision … exhibits an intention that a reciprocal obligation does not

exist.” Id.




                                                16
  Case: 1:18-cv-00769-DRC Doc #: 13 Filed: 01/22/19 Page: 18 of 21 PAGEID #: 102




       The same is true here.      The Group Variable Annuity Addendum and Commission

Schedule to the Selling Agreement makes clear that the contracting parties knew how to craft

language that does not condition the payment of trail commissions on the Selling Agreement

remaining in force. Thus, the use of specific language in the ONcore Commission Supplement

referencing such a condition must have been intentional, and means that termination of the

Selling Agreement also terminated the ON Contracting Parties’ obligation to continue paying

trail commissions on individual variable annuities, like the GMIB Annuities. For this additional

reason, no breach of the Selling Agreement exists, as a matter of law.

       C.      Veritas’ Proffered Construction Would Render The First Clause Of The
               Controlling Provision In The ONcore Commission Schedule Meaningless—
               In Contravention Of Ohio Supreme Court Precedent.

       Veritas’ proffered construction, on the other hand, would fail to give effect to all of the

contractual language contained in the ONcore Commission Schedule. Veritas asserts that the

above-quoted language means that the ON Contracting Parties are obligated to continue paying

trail commissions on GMIB Annuities even after termination of the Selling Agreement, so long

as the specific annuity contracts at issue have not been annuitized or surrendered. [Compl. ¶ 30.]

       But, if that is truly the case, then why was the first clause requiring that the Selling

Agreement remain “in force” included?        Under Veritas’ theory, the status of the Selling

Agreement would be wholly irrelevant to the ON Contracting Parties’ payment obligation; and

the only pertinent consideration for payment of trail commissions on individual variable

annuities (like the GMIB Annuities) would be whether the individual annuity contracts have

been surrendered or annuitized.

       Such a construction is plainly untenable and incorrect because it would render the “in

force” clause preceding the “and” conjunction meaningless, and therefore, null. The Ohio




                                               17
    Case: 1:18-cv-00769-DRC Doc #: 13 Filed: 01/22/19 Page: 19 of 21 PAGEID #: 103




Supreme Court has recognized that where there is only one interpretation of a contract that

would give meaning to all of its terms, such meaning must be applied. See State v. Bethel, 110

Ohio St. 3d 416, 424 (2006) (“[A]n interpretation that would render a provision meaningless …

‘is neither acceptable nor desirable under the normal rules of contract construction.’”).

        In Bethel, the Court—applying basic contract principles—rejected a party’s contention

that a plea agreement was ambiguous because that party’s proffered construction of the

purported ambiguity would have rendered certain contract terms meaningless. In so holding, the

Court noted that:

                [T]here is no ambiguity in the agreement before us. An agreement
                is ambiguous if it is "subject to more than one reasonable
                interpretation." Hillsboro v. Fraternal Order of Police, Ohio Labor
                Council, Inc. (1990), 52 Ohio St.3d 174, 177, 556 N.E.2d 1186. ...
                Given the clear language of Paragraph One, and the need to ensure
                that the paragraph is not rendered meaningless, the agreement
                before us is subject to only one reasonable interpretation. The
                breach by Bethel voided the plea agreement and returned the
                parties to their previous position as stated in Paragraph Six, except
                that Bethel's proffer could then be used against him, as plainly
                provided by Paragraph One. This construction addresses the entire
                agreement and avoids the incorrect result of rendering Paragraph
                One meaningless.

                                          [Id. (emphasis added).]6

        Veritas’ proffered construction here runs headlong into this controlling precedent and

would render half of the ONcore Commission Supplement trail commission payment provision

meaningless. Such a contention is, quite simply, legally wrong and should be rejected as a

matter of law. The only reasonable interpretation that gives effect to all of the language

contained in such provision is the same one that is apparent and obvious from the face of the

language used: the termination of the Selling Agreement also terminated the ON Contracting


6
         Accord: Packer, Thomas & Co. v. Eyster, 126 Ohio App. 3d 109, 115 (7th Dist. 1998) (“[C]ontracts must
be read as a whole and interpreted so as to give effect to every provision.”).


                                                     18
  Case: 1:18-cv-00769-DRC Doc #: 13 Filed: 01/22/19 Page: 20 of 21 PAGEID #: 104




Parties’ obligation to continue paying trail commissions for individual variable annuities to

Veritas.

IV.                                 CONCLUSION

       In sum, the pertinent and controlling contractual language makes clear that the ON

Contracting Parties were relieved of any obligation to continue paying trail commissions to

Veritas on individual variable annuities (including GMIB Annuities) after the termination of the

Selling Agreement. Thus, as a matter of law, the ON Contracting Parties did not breach the

Selling Agreement when they ceased making such payments upon the effective date of the

Selling Agreement’s termination.

       Since all of Veritas’ claims are premised on the existence of such a breach, they

necessarily fail. Defendants are entitled to summary judgment on all claims in the Complaint,

and the instant Motion should be granted.


                                                   Respectfully submitted,

                                                   /s/ Marion H. Little, Jr.
                                                   Marion H. Little, Jr. (0042679)
                                                   Trial Counsel
                                                   Christopher J. Hogan (0079829)
                                                   ZEIGER, TIGGES & LITTLE LLP
                                                   3500 Huntington Center
                                                   41 South High Street
                                                   Columbus, Ohio 43215
                                                   (614) 365-9900
                                                   (Fax) (614) 365-7900
                                                   little@litohio.com
                                                   hogan@litohio.com

                                                   Attorneys for Defendants
                                                   The Ohio National Life Insurance Company,
                                                   Ohio National Life Assurance Corporation,
                                                   Ohio National Equities, Inc., and Ohio
                                                   National Financial Services, Inc.




                                              19
  Case: 1:18-cv-00769-DRC Doc #: 13 Filed: 01/22/19 Page: 21 of 21 PAGEID #: 105




                                  CERTIFICATE OF SERVICE

         The undersigned hereby certifies that on January 22, 2019, a copy of the foregoing was

filed electronically with the Clerk of this Court using the CM/ECF system, which will send

notification of such filing to all counsel of record to this action


                                                        /s/ Marion H. Little, Jr.
                                                        Marion H. Little, Jr. (0042679)

414-033:794222




                                                  20
